Fourth Court of Appeals
                                San Antonio, Texas
                                    September 28, 2018

                                    No. 04-18-00440-CR

                                 Ronald GUILLORY, Jr.,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 1991CR4522
                          Honorable Sid L. Harle, Judge Presiding


                                      ORDER
The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby DENIED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court